ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_03_EN.txt. 129

SEPARATE OPINION OF JUDGE RANJEVA
[Translation]

While the Court is to be applauded for recalling that the right of
peoples to self-determination is one of the essential principles of custom-
ary international law, possessing the characteristic of an absolute right
erga omnes and for upholding the Australian objection to the effect that
Portugal’s Application would necessitate a ruling on the rights and obliga-
tions of Indonesia, it is nevertheless regrettable that this case should not
have led the Court to analyse the extent and limitations of the jurispru-
dence in Monetary Gold Removed from Rome in 1943. It would have
been appropriate to highlight the true overall economy of the 1954 Judg-
ment, to ensure that no doubt remained regarding questions of jurisdic-
tion at a time when recourse to the jurisdiction of the Court is receiving
growing support from the international community. The virtue of this
approach would have been all the more instructive in that it could use-
fully have been supplemented by meticulous analysis of that State’s
request on the basis of a consideration of its subject-matter. Such an
improvement would not have affected the operative part of the Judgment
delivered by the Court in this case.

I. ANALYSIS OF THE CASE LAW IN MONETARY GOLD

The consensual nature of international jurisdiction prohibits the Court
from adjudicating on the legal interests of a State which has not clearly
expressed its consent to jurisdiction. Such was the basic principle evoked
by the Judgment of 1954. In the present case, was it necessary for the
Court to adjudicate, as a prerequisite, by applying the jurisprudence of
Monetary Gold, on the lawfulness of Indonesia’s presence in the Terri-
tory of East Timor? This is the crux of the matter. The Judgment
responds positively to this question by means of petitio principii, whereas
it would perhaps have been preferable to ponder how far the analysis of
the structure of the Court’s reasoning, both in 1954 and in 1992, in the
case concerning Certain Phosphate Lands in Nauru (Nauru v. Australia),
justified a conclusion as to whether or not it was valid to transpose the
jurisprudence of Monetary Gold.

The conclusive passage in the 1954 Judgment deserves to be recalled:

“In the present case, Albania’s legal interests would not only be
affected by a decision, but would form the very subject-matter of the
decision. In such a case, the Statute cannot be regarded, by implica-

43
EAST TIMOR (SEP. OP. RANJEVA) 130

tion, as authorizing proceedings to be continued in the absence of
Albania.” (C.J. Reports 1954, p. 32.)

This conclusion is explained by the logical sequence of propositions
which form the structure of the Court’s reasoning. The sequence of this
reasoning is as follows: the reply to the question of the possible respon-
sibility of Albania vis-à-vis Italy, the determining proposition, subse-
quently conditioned the possibility of the reply to the question of the
definitive attribution of the Albanian gold, the substance of the dispute.
In other words, the determining proposition turned upon a question of
subjective personal rights governing mutual relations between two legal
entities, whereas the principal question turned upon a true objective
point of law: the attribution of the gold. This being so, it was impossible
for a court of a consensual nature to adjudicate upon a question of sub-
jective rights without the consent of all the parties concerned: the rele-
vant decision, by a constitutive act or by a declarative act, would have
determined the substance of the rights and obligations governing the rela-
tions between the parties.

On reading the conclusive paragraph of the Judgment of 1992 in the
case concerning Certain Phosphate Lands in Nauru, one may wonder
whether one is not faced with a departure from previous doctrine:

“In the present case, a finding by the Court regarding the existence
or the content of the responsibility attributed to Australia by Nauru
might well have implications for the legal situation of the two other
States concerned, but no finding in respect of that legal situation will
be needed as a basis for the Court’s decision on Nauru’s claims
against Australia. Accordingly, the Court cannot decline to exercise
its jurisdiction.” (C.J. Reports 1992, pp. 261-262.)

The problem of the 1992 Judgment turns upon a preliminary objection
relating to the jus standi ut singuli of Australia as Respondent in a dis-
pute about responsibility, in other words in the context of subjective
rights. Notwithstanding the mandate or trusteeship agreements, which
determined the legal situation of the relations between the three manda-
tory or trust powers, the Court did not find it necessary, as a prerequisite,
to rule on the legal problems relating to relations between the United
Kingdom, Australia and New Zealand.

To analyse these propositions, the elements pertinent to an under-
standing of the decision by which the Court accepts the exercise of its
jurisdiction must be called to mind. To begin with, the very subject-
matter of the Judgment concerns Australia’s obligation to reply before the
Court to the allegations that it has violated its obligations as mandatory
then trust Power; in other words, one is faced with a question affecting
the basis of the procedural right, but which does not call into question
the material content of a subjective right concerning the legal relations
between the three parties. Secondly, as regards the actual subject-matter

44
EAST TIMOR (SEP. OP. RANJEVA) 131

of the procedural rights, the act of seising the Court has the effect of
imposing a general, impersonal system, in other words, a system of objec-
tive law, upon the various players involved, be they the parties them-
selves or the Court; in other words, the legal ties resulting from the seisin
of the Court are not contractual or subjective in nature, since the modi-
fications proposed by the parties to a case originate in Article 101 of the
Rules. |

It is therefore the objective nature of the legal relations which exist
between those involved in the proceedings, relations stemming from the
act of seisin, which explains, in the preliminary phase, the fact that the
Court did not deem it necessary to transpose the jurisprudence of Mon-
etary Gold, masmuch as that jurisprudence required that a dispute impli-
cating a State absent from the proceedings should first be settled.

In the present case, the structure of the Portuguese Application pre-
supposes that the givens of the dispute, which have given rise to an agree-
ment of principle by the two Parties in contention, concern a question of
an objective right erga omnes, namely, East Timor’s acknowledged status
as a non-self-governing territory and the right of the people of Timor to
self-determination. Hence, in logical terms, one is faced with a hypothesis
which is the inverse of that envisaged in Monetary Gold. This observation
causes one to wonder whether it was adequate purely and simply to refer
to the principle set out in that Judgment.

In the case concerning Military and Paramilitary Activities in and
against Nicaragua ( Nicaragua v. United States of America), moreover,
did the Court not recall the intrinsic limits on the scope of the jurispru-
dence in Monetary Gold in the following terms?

“The circumstances of the Monetary Gold case probably represent
the limit of the power of the Court to refuse to exercise its jurisdic-
tion; and none of the States referred to can be regarded as in the
same position as Albania in that case, so as to be truly indispensable
to the pursuance of the proceedings.” (Judgment of 26 November
1984, L C.J. Reports 1984, p. 431, para. 88.)

A prior decision, in the meaning in which it is understood in the Judg-
ment delivered in the Monetary Gold case would be essential, it seems to
me, when the object of that prior decision is subjective rights, in other
words, rights relating to the legal situation of a State which has not con-
sented to the jurisdiction or which does not appear before the Court. Can
the same principle be transposed in cases where the prior decision con-
cerns a question of objective rights opposable erga omnes? This question
can no longer be avoided since the jus cogens falls within the province of
positive law. The difficulty resides in the fact that, by nature, the rules of
objective law transcend the order of conventional rules and that disputes
involving objective law call into question the legal interests of third
States. Is the purpose of the rule of Monetary Gold to limit the domain of
the Court’s jurisdiction ratione juris solely to disputes involving subjec-

45
EAST TIMOR (SEP. OP. RANJEVA) 132

tive rights? To refer without any explanation to the jurisprudence in
Monetary Gold leaves too many questions open for it to satisfy the
requirements of the good administration of justice, one of whose com-
ponents is the foreseeability of legal decisions; this observation is all
the more valid since the same results could have been obtained and
reinforced on the basis of an actual analysis of Portugal’s Application.

II. SupsecT-MATTER OF PORTUGAL’S APPLICATION

In my view, a scrupulous examination of the subject-matter of Portu-
gal’s Application did not oblige the Court, as a prerequisite, to adjudicate
on the lawfulness of the entry into and continued presence of Indonesia
in the Territory of East Timor; such an approach would also have led to
the conclusion that the Court could not exercise the jurisdiction which it
possesses by virtue of the acceptance by Portugal and Australia of the
jurisdiction of the Court under Article 36, paragraph 2, of the Statute.

Portugal is simultaneously pursuing three objectives: first, the preser-
vation of the right of the people of East Timor to self-determination; sec-
ond, the “nullification” of the obligations stipulated by Australia and
Indonesia in the 1989 Treaty and, at the same time, depriving Indonesia
of the benefit of the legal effects of the principle pacta sunt servanda. One
is therefore faced with an Application concerning a dispute relating to
questions of objective rights and subjective rights. An examination of the
relations between the propositions concerning each type of right shows
that the questions of objective rights are the justification for matters of
subjective rights being taken into account, which must be regarded as the
Applicant’s principal and final conclusion. Moreover, this cause and
effect relationship between the submissions of the Application calls to
mind the distinction between submissions and false submissions, as high-
lighted by the Court in the Minquiers and Ecrehos case (Judgment, I.C.J.
Reports 1953, p. 52).

In the present dispute, by partly but principally requiring the “nullifi-
cation” of the treaty obligations entered into by Australia vis-à-vis Indo-
nesia and thus depriving Indonesia of the benefit of the effects of the
principle pacta sunt servanda, a decision of the Court would have adju-
dicated directly upon Indonesia’s rights. Such a solution cannot be
accepted in international law without there being any need, as a prereq-
uisite, for a decision relating to the Jawfulness of the entry into and con-
tinued presence of Indonesia in the Territory of East Timor.

Where the questions of objective rights are concerned, the Court
observes that there is no longer any reason to adjudicate on that part of
Portugal’s submission which calls for the right of the people of East
Timor to self-determination to be declared opposable to Australia. The
Judgment takes note of the fact that the dispute in the relations between
the two Parties on this point has been resolved during the proceedings;
but in so doing, has the Court not deprived itself of the opportunity to

46
EAST TIMOR (SEP. OP. RANJEVA) 133

indicate in detail the fate it intended to reserve to its jurisdiction, since a
dispute arose turning upon an objective right?

On examination, the agreement of principle reached between Portugal
and Australia concerning the right of the people of Timor shows the
acceptance, by them, of a norm of international law, the expression of
convictio juris, whose legal consequences must be deduced, both as
regards the Applicant and the Respondent. In ruling that the case should
be dismissed, the Judgment has refrained from adjudicating upon a dis-
pute between the Parties which is still pending — the legal consequences
of the agreement of principle concerning the right of the people of East
Timor to self-determination; the Judgment should have done this by
showing the need for a prior decision in order to adjudicate upon this
question of objective law, which it does not do.

But could the Court, in the context of the interpretation it has given of
the jurisprudence of Monetary Gold, go beyond a simple acknowledg-
ment, in legal terms, of a situation of fact, from which it does not draw
the legal consequences?

In my view, the difficulties the Court had to confront resulted from the
fact that it was difficult to establish the summa divisio between the parties
and the third party in an international act: Australia is the centre of grav-
ity of the whole case. But is it realistic to consider that State as an abso-
lute third party, falling within the residual category exterior to the circle
of the Parties: Portugal vis-à-vis the 1989 Treaty and Indonesia vis-à-vis
the Judgment? This approach, bearing the hallmark of realism, reveals
the limitations of an (abstract and) theoretical view of the principle of the
relative effect of the conventions and of res judicata.

Realism in such a tricky case should have led the Court to offer the
Parties involved an appropriate legal framework for holding in check the
undesirable effects of a legal act or a situation. In acting thus, the Court
would not be concerned with choosing between the practical measures
which the interested States or the competent organs of the United Nations
can take in order to solve the more general problem of East Timor. In
adjudicating on the submissions relating to the fundamental questions of
procedure, the Court could have spelled out the scope of the jurispru-
dence relating to the prior decision in its relations with the multiple facets
which have attracted the attention of the two Parties in dispute and pre-
cluded the possibilities for erroneous interpretation of the Judgment.

It was a difficult exercise but one to which a solution proved possible,
inasmuch as the operative part itself did not pose any problems. But in
dealing with these difficulties, the Court is laying down the framework
for the development of international law and performing one of its prin-
cipal functions, described by Sir Robert Jennings in the following terms:

“Ad hoc tribunals can settle particular disputes; but the function
of the established ‘principal judicial organ of the United Nations’
must include not only the settlement of disputes but also the scien-
tific development of general international law . . . There is therefore

47
EAST TIMOR (SEP. OP. RANJEVA) 134

nothing strange in the ICJ fulfilling a similar function for the inter-
national community.” (Judge Sir Robert Jennings, “The Role of the
International Court of Justice in the Development of International
Environmental Protection Law”, Review of European Community
and International Environmental Law, Vol. 1, 1992, p. 242.)

(Signed) Raymond RANJEVA.

48
